Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-20 are presented for examination. 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provision Application No. 62/127,414 and 62/239,431 and Nonprovisional Patent No. US 10,174,546 and 10, 961,772), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The list priority claimed Parent Applications and Patents does not disclose in the drawing or description, the following claims limitations:
Claim 1, a drive end bracket; an idle end bracket; a shade tube extending between the drive end bracket and the idle end bracket; a window shade wound around the shade tube; a brake device configured to restrict the window shade in a plurality of positions between the fully extended position and the fully retracted position; and a controller configured to communicate with the brake device;
Claim 2, the brake device includes brake pads removably engaging with a wrap spring and a solenoid configured to actuate a cam to at least one of retract or extend the brake pads;
Claim 3, the brake device includes a pawl removably engaging with a gear that interfaces with the shade tube and a solenoid configured to engage the pawl into the gear;
Claim 4, the brake device restricts at least one of a chain or a rotating hub within the drive end bracket; 
Claim 13, the spring assembly is a lift assist mechanism;
Claim 14, the spring assembly is loaded, in response to a chain within the drive end bracket being pulled; 
Claim 15, a decelerator interfacing with at least one of the drive end bracket and the idle end bracket;
Claim 16, a centrifugal clutch interfacing with at least one of the drive end bracket and the idle end bracket.
Accordingly, claims 1-4 and 13-16 are not entitled to the benefit of the prior application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a drive end bracket; an idle end bracket; a shade tube extending between the drive end bracket and the idle end bracket; a window shade wound around the shade tube; a brake device configured to restrict the window shade in a plurality of positions between the fully extended position and the fully retracted position; and a controller configured to communicate with the brake device; the brake device includes brake pads removably engaging with a wrap spring and a solenoid configured to actuate a cam to at least one of retract or extend the brake pads;, the brake device includes a pawl removably engaging with a gear that interfaces with the shade tube and a solenoid configured to engage the pawl into the gear; the brake device restricts at least one of a chain or a rotating hub within the drive end bracket; the spring assembly is a lift assist mechanism; the spring assembly is loaded, in response to a chain within the drive end bracket being pulled; a decelerator interfacing with at least one of the drive end bracket and the idle end bracket; a centrifugal clutch interfacing with at least one of the drive end bracket and the idle end bracket (as recited in claim 1-4 and 13-16) must be shown or the feature(s) canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of claims 1-4 and 13-16 was not described in the specification or drawing, the limitation shows below:
Claim 1, a drive end bracket; an idle end bracket; a shade tube extending between the drive end bracket and the idle end bracket; a window shade wound around the shade tube; a brake device configured to restrict the window shade in a plurality of positions between the fully extended position and the fully retracted position; and a controller configured to communicate with the brake device;
Claim 2, the brake device includes brake pads removably engaging with a wrap spring and a solenoid configured to actuate a cam to at least one of retract or extend the brake pads;
Claim 3, the brake device includes a pawl removably engaging with a gear that interfaces with the shade tube and a solenoid configured to engage the pawl into the gear;
Claim 4, the brake device restricts at least one of a chain or a rotating hub within the drive end bracket; 
Claim 13, the spring assembly is a lift assist mechanism;
Claim 14, the spring assembly is loaded, in response to a chain within the drive end bracket being pulled; 
Claim 15, a decelerator interfacing with at least one of the drive end bracket and the idle end bracket;
Claim 16, a centrifugal clutch interfacing with at least one of the drive end bracket and the idle end bracket.
The disclosure (description and drawing) does not allow persons of ordinary skill in the art to recognize that the inventor invented the claimed languages of claims 1-4 and 13-16. 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]"). The specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
As per claims 5-12 and 17-20, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. They are therefore rejected as set forth above.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of Claims 1-4 and 13-16, as cited above, are not support by the specification (description or drawing). It is unclear what structure, element, or operation is required by the term, how this configuration is accomplished. Claims 1-4 and 13-16 are examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claim(s) 1, 4-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternquist (US 5,437,324) in view of Berman et al. (US 2013/0180676 A1).
Regarding claim 1, Sternquist discloses window shade system ([Fig. 1, Shade System), comprising: 
a drive end bracket (the drive end 22); 
an idle end bracket (the idle end 24); 
a shade tube extending between the drive end bracket and the idle end bracket (column 2, lines 60-68; roller shade which includes a brake comprising three main components, a traveling nut, a compression spring and a threaded rod mounted at the axis of the shade tube); 
a window shade wound around the shade tube (Fig. 1, column 4, lines 21-29, shade material 14 is wound about the tube (in this case in a "back roll" configuration), and a hem bar 15 is provided at its lower end); 
a spring assembly configured to predispose the window shade to at least one of a fully extended position or a fully retracted position (column 1, lines 20-27, a spring element which is wound when the shade is lowered and released when the shade is raised)
a brake device (the brake mechanism) configured to restrict the window shade in a plurality of positions between the fully extended position and the fully retracted position (column 7, lines 25-33, brakes is used to wound the shade in a clockwise (extended position) or counterclockwise (retracted position) direction.
Sternquist fails disclose a controller configured to communicate with the brake device.
However, Berman discloses a controller configured to communicate with the brake device ([0034], [0045], [0129], ASC 100 is configured to facilitate control of one or more motor zones, shade bands and/or shade zone).
Sternquist and Berman are analogous art. They relate to window shade controller.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute an automated shade systems of a motorized window coverings of Berman for a roller shade with a variable load brake and, in a modification thereof with a lift assist of Sternquist which employs a minimal number of parts, making the dual system readily adaptable to a wide variety of shade sizes and designs.
Regarding claim 4, Sternquist discloses the brake device (Brackets 16 and 17) restricts at least one of a chain or a rotating hub within the drive end bracket (column 4, lines 34-44; a drive chain 30 is moved, rotation of the sprocket 25 will occur, leading to a rotation of the end cap 32, and in turn rotation of tube 12).
Regarding claim 5, Barmen discloses an encoder configured to communicate with the controller, ([0059], One or more computerized systems and/or users may facilitate control of ASC 100. Controller configured to receive updated software and/or firmware programming via a remote communication link, such as communication link. ASC may also be configured to transmit and/or receive information directed to operational reporting, system management reporting, troubleshooting, diagnostics, error reporting and the like via a remote communication link); wherein the encoder is configured to track the plurality of positions of the window shade ([0043], ASC 100 may be configured to track radiation (e.g. solar rays and the like) on all glazing of a building including, for example, windows, skylights, and the like, For example, ASC 100 may track the angle of incidence of radiation; profile solar radiation and solar surface angles; measure the wavelength of radiation; track solar penetration based on the geometry of a window, skylight, or other opening; track solar heat gain and intensity for some or all windows in a building; track shadow information; track reflectance information; and track radiation for some or all orientations, i.e., 360 degrees around a building. ASC 100 may track radiation, log radiation information, and/or perform any other related operations or analysis in real time).
Regarding claim 6, Barmen discloses a scheduler configured to communicate with the controller ([0129], controller configured with one or more global parameters for optimizing control and use of the system. Such global parameters include the structure location, latitude, longitude, local median, window dimensions, window angles, date, sunrise and sunset schedules, one or more communication ports).
Regarding claim 7, Barmen discloses a scheduler configured to communicate with the controller, wherein the scheduler is configured to provide a time of day to the controller, wherein the controller is configured to release the brake device at the time of day.
Regarding claim 8, Barmen discloses an automation system schedule configured to communicate with the controller, wherein the automation system schedule is configured to provide a time of day to the controller, wherein the controller is configured to release the brake device at the time of day ([0035], [0038], [0125], The automation algorithms within the motor controller and/or CCS  may be equipped to apply both proactive and reactive routines to facilitate control of motors; scheduled positioning of the window covering throughout the day/year, information about the British thermal unit (BTU) load impacting the window at any time throughout the day/year).
Regarding claim 9, Barmen discloses the controller is configured to track the plurality of positions of the window shade based on time ([0037], This solar tracking information may be combined with knowledge about the structure of the building and window opening, as well. This structural knowledge includes, for example, any shadowing features of the building (such as, for example, buildings in the cityscape and topographical conditions that may shadow the sun's ray on the window opening at various times throughout the day/year). Further still, any inclination or declination angles of the window opening (i.e., window, sloped window, and/or skylight), any scheduled positioning of the window covering throughout the day/year, information about the British thermal unit (BTU) load impacting the window at any time throughout the day/year; the glass characteristics which affect transmission of light and heat through the glass, and/or any other historical knowledge about performance of the window covering in that position from previous days/years may be included in the proactive control algorithms).
Regarding claim 10, Barmen discloses the controller is configured to communicate with a remote input device ([0032], one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASC 100. For example, each touch screen communicating with CCS 110 can be configured to facilitate control of a section of a building's floor plan, with motor zones and shade zones indicated).
Regarding claim 11, Barmen discloses the controller is configured to wirelessly communicate over at least one of Bluetooth or WiFi with a remote input device ([0050], configured as any type of communication links such as, for example, digital links, analog links, wireless links, optical links, radio frequency links, TCP/IP links, Bluetooth links, wire links, and the like, and/or any combination of the all).
Regarding claim 12, Barmen discloses the controller is configured to wirelessly communicate over at least one of Bluetooth or WiFi with a smartphone ([0050], configured as any type of communication links such as, for example, digital links, analog links, wireless links, optical links, radio frequency links, TCP/IP links, Bluetooth links, wire links, and the like, and/or any combination of the all).
Regarding claim 13, Sternquist discloses the spring assembly is a lift assist mechanism (abstract, the lift assist uses at least one torsion spring, also associated with a shaft and coupled between a nonrotating flange and a nipple rotationally anchored to the shaft).
Regarding claim 14, Sternquist discloses the spring assembly (spring 67) is loaded, in response to a chain (chain 30) within the drive end bracket being pulled (column 5, lines 45-55).
Regarding claim 17, Barmen discloses the controller is configured to receive, from a remote input device, input about an adjustment of the window shade, and wherein the adjustment is based on a suggested adjustment received by the remote input device ([0030],[0032],  one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASC 100. For example, each touch screen communicating with CCS 110 can be configured to facilitate control of a section of a building's floor plan, with motor zones and shade zones indicated (described further herein). A user may use the touch screen to select a motor zone and/or shade zone to provide control and/or obtain control and/or alert information about the shade position of that particular zone, current sky condition information, sky charts, global parameter information).
Regarding claim 18, Barmen discloses the suggested adjustment is based on at least one of a calculated shadow or a calculated reflected light at a location of the interest, and wherein the suggested adjustment optimizes at least one of daylighting or internal temperature at the location of interest ([0007], [0008],[0030],  querying the reflectance model to calculate the presence of calculated reflected light at a location of interest, and adjusting a window covering responsive to the calculated reflected light at the location of interest).
Regarding claim 19, Barmen discloses the suggested adjustment for adjusting an artificial lighting control system ([0004], artificial lighting controls, geographic location information, date and time information, window orientation information, and exterior and interior photo sensors to quantify and qualify an optimum position for a window covering; [0086] ASC use the ASHRAE clear sky models in conjunction with one or more inputs from one or more sensors, such as radiometers, to measure the instantaneous solar radiation levels within a structure and/or to determine the sky mode. CCS configured to send commands to motors and/or window openings to facilitate adjustment of the position of window coverings in accordance with the sky mode, the solar heat gain into the structure, the solar penetration into the structure, ambient illumination and/or any other user defined criteria).
Regarding claim 20, Barmen discloses the suggested adjustment is received by the remote input device, in advance of when a calculated shadow or a calculated reflected light is to be present at a location of interest (Fig. 2B, 4, [0034], [0038],[0064]-[0068], calculating shadow from adjacent buildings/structures on the given building based on the solar altitude and azimuth or calculating reflected light from external buildings or environmental conditions, allow a user, via a remote communication link, to control motors for multiple window coverings in response to the computing and determining).
6.2	Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternquist (US 5,437,324) in view of Berman et al. (US 2013/0180676 A1) further in view of Hudobn et al. (US 2004/0107655).
Regarding claim 2-3, the combination of Sternquist and Berman discloses the limitation of claim 1, but fail to discloses the limitation of claims 2-3. However, Hudobn discloses the limitation of claims 2-3 as follow:
Regarding claim 2, Hudobn discloses the brake device includes brake pads removably engaging with a wrap spring and a solenoid configured to actuate a cam to at least one of retract or extend the brake pads ([0044], the tension on spring 54 may thus be readily and easily adjusted by the structure, end that one need do is remove cover plate 73 so that adjusting nut 56 is exposed through aperture 71 of plate 68. Then nut 56 can be turned clockwise to overcome the force of pawl 60 and incrementally add tension to spring 54. If it is desired to remove tension from spring 54, nut 56 can be rotated slightly in the tensioning direction until pawl 60 can be freed from engagement of gear plate 58 which is accomplished by manually rotating pawl 60 to overcome the bias of spring 67. With arm 64 thus out of engagement with teeth 59, rotation of nut 56 in the non-tensioning direction (counterclockwise) will remove tension from spring 54. Thus, the tensioning of spring 54 is readily adjustable by removing only cover plate 73 and not otherwise having to disassemble the device).
Regarding claim 3, Hudobn discloses the brake device includes a pawl removably engaging with a gear that interfaces with the shade tube and a solenoid configured to engage the pawl into the gear ([0042]-[0044], FIGS. 9 and 10, pawl assembly 60 interacts with teeth 59 to hold plate 58 against the force of spring 54. Pawl assembly 60 includes a pivot portion 61 having an aperture 62 therethrough which is received on a hub 63 formed on end cap 51. A tooth engaging arm 64 extends outwardly from pivot portion 61 toward gear plate 58).
Hudobn, Sternquist and Berman are analogous art. They relate to window shade controller.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute covering an opening in a structur of Hudobn an automated shade systems of a motorized window coverings of Berman for a roller shade with a variable load brake and, in a modification thereof with a lift assist of Sternquist in order to protect the opening against the pressure of the wind.
6.3	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternquist (US 5,437,324) in view of Berman et al. (US 2013/0180676 A1) further in view of Hebeisen et al. (US 2017/0226799).

Regarding claim 15-16, the combination of Sternquist and Berman discloses the limitation of claim 1, but fail to discloses the limitation of claims 15-16. However,Hebeisen discloses a centrifugal clutch/ decelerator interfacing with at least one of the drive end brackets and the idle end bracket ([0021] a centrifugal clutch (or decelerator) to the idle end of the shade which slows the shade down gradually as it drops).
Hebeisen, Sternquist and Berman are analogous art. They relate to window shade controller.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute quick release device may comprise a shade tub of Hebeisen for an automated shade systems of a motorized window coverings of Berman for a roller shade with a variable load brake and, in a modification thereof with a lift assist of Sternquist  in order to the magnet applying magnetism to the spring, the spring contracts and releases pressure on the rotating brake plate and allows the shade tube to rotate.

Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clements et al. (US 2015/0136342) discloses a window shade wound around the shade tube ([0050], head rail as it is applied to roller shades may include an elongate tube about which covering material is wound); a spring assembly (Spring 2408 aids the coupling by forcing the disks together) configured to predispose the window shade to at least one of a fully extended position or a fully retracted position ([0050], configured to move between a retracted position and an extended position); a brake device configured to restrict the window shade in a plurality of positions between the fully extended position and the fully retracted position ([0054], lift mechanism 310 configured to controllably adjust a position of a bottom rail of shade to virtually any position between a fully extended and fully retracted position).
Kates (2008/0326763) discloses e motorized roll-up window shade includes a controller, a tubular motor provided to the controller. The tubular motor is configured to raise and lower the window shade. A first power source is provided to the controller and a two-way wireless communication system is provided to the controller. The controller is configured to control the motor in response to a wireless communication received from a group controller or central control system. The motorized shades can be used to produce a desired room temperature during the day and to provide privacy at night.
Killo et al. (US 2003/0015301) discloses quiet motorized window shade assembly mountable within a window frame includes a flexible shade and an elongated roller. An end of the shade is retained on the roller for winding of the shade on the roller. The window shade assembly further includes a drive system located externally of the roller. The drive system includes a motor and a drive shaft having a central axis parallel to a central axis of the roller

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119